Citation Nr: 0936897	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected left knee disability on the 
basis of limitation of motion.  

2.  Entitlement to an initial separate evaluation in excess 
of 10 percent for the service-connected left knee disability 
on the basis of instability.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected  low back strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected gastroesophageal reflux 
disease (GERD).  

5.  Entitlement to an initial evaluation in excess of 10 
percent from July 6, 2004 to January 31, 2005, and in excess 
of 0 percent from February 1, 2005, for the service-connected 
lipoma of the left buttock.   

6.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  

7.  Entitlement to service connection for claimed 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1983 and 
from June 2002 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and September 2005 rating decisions 
issued by the RO.  

In August 2007, the RO granted service connection for 
instability of the left knee, evaluated as 10 percent 
disabling.  

Because the Veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized the claims as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this regard the Board also notes that, because the 
assigned evaluations do not represent the maximum ratings 
available for the conditions, the Veteran's claims remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of higher initial evaluations for the service-
connected left knee disability on the basis of limitation of 
motion and instability, low back disability, and GERD, and 
the claim of service connection for hypertension are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From July 6, 2004 to January 31, 2005, the service-
connected lipoma of the left buttock was evaluated at the 
maximum 10 percent evaluation under Diagnostic Codes 7802 to 
7804; in addition, the evidence of record does not show that 
the Veteran's condition covered an area in excess of 12 
square inches, nor did the evidence show limitation of 
function of the left buttock.  

2.  Beginning on February 1, 2005, the service-connected 
residual scarring due to the excision of the lipoma of the 
left buttock is shown to productive of a disability picture 
that more nearly approximates that of one or two unstable 
scars.  

3.  The service-connected bilateral hearing loss is not shown 
to be productive of worse than level I hearing acuity in 
either ear.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected lipoma of 
the left buttock were not met; beginning on February 1, 2005, 
an increased rating of 10 percent, but not higher for the 
service-connected residual scarring due to the excision of 
the lipoma of the left buttock have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118 including Diagnostic Codes 7801 to 7805, 
7819 (2008).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  

In a letter dated in August 2008, the RO provided the Veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), with respect to his increase rating 
claims.  The Veteran was also notified regarding what the 
evidence must show with respect to his increase rating 
claims, and also provided adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the claims.  

The Veteran was also informed of the cumulative information 
and evidence previously provided to VA, or obtained by VA on 
the Veteran's behalf, and the Veteran was generally invited 
to send information or evidence to VA that may support the 
claims.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, supra.   

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is required with 
respect to the Veteran's claims for an initial higher 
disability rating.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service treatment records, VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  


II.  Increased ratings.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.  Lipoma, left buttock.

Here, the Veteran asserts that the lipoma of the left buttock 
should be afforded a higher evaluation.  The Veteran's 
disability is currently rated as 10 percent disabling from 
July 6, 2004 to January 31, 2005, and noncompensable from 
February 1, 2005, under Diagnostic Code 7819.  

Under Diagnostic Code 7819 benign skin neoplasms are rated as 
disfigurement of the head, face and neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  

Under Diagnostic Code 7805, scars are rated on limitation of 
function of the affected part.  Diagnostic Codes 7801 to 7804 
evaluate scars, other than head, face or neck, that are deep, 
or that cause limitation of motion (7801), that are 
superficial and that do not cause limitation of motion, if 
the area covered by the scar is 929 square cm or greater 
(7802), that are superficial and unstable (7803), or that are 
superficial and painful on examination (7804).  

First, the Board notes that the Veteran is currently 
receiving the maximum evaluation under Diagnostic Codes 7802 
to 7804 from July 6, 2004 to January 31, 2005.  Therefore, no 
higher evaluation is warranted under these codes for this 
period.  

The Board will therefore examine the evidence to determine 
whether a higher evaluation is warranted under Diagnostic 
Codes 7801 or 7805.  

As noted, under Diagnostic Code 7801, a higher evaluation is 
warranted only for scars, other than head, face, or neck, 
that are deep or that cause limited motion and are in excess 
of 12 square inches (77 sq. cm.).  Diagnostic Code 7805 rate 
a scar on limitation of function of the affected part, in 
this case the left buttock.  

The Veteran was afforded a VA examination in connection with 
his claim in August 2005.  The examiner indicated that the 
claims file had been reviewed in connection with the 
examination.  The examiner noted that the Veteran had a 
lipoma in his left buttock that was excised.  

The scars related to this removed lipoma were noted to be  at 
10, 11 and 12 o'clock on the interomedial quarter of the left 
buttock.  All were symmetric and were 2 1/2 by 1/8 inches.  
There was no pain or adherence.  The texture was normal.  The 
scars were noted to be stable, flat and deep, in that you 
could palpate cavitation from the lipoma.  The scars were 
also noted to be without inflammation, edema or keloid 
formation. And they were indicated to be non-distorting, with 
no inflexibility or induration.  There was also no limitation 
of motion or disfigurement.  

Prior to this examination, the Veteran's medical records 
indicate that the Veteran was seen in October 2004 with 
complaints of left buttock pain.  A lipoma was diagnosed and 
excised without complication in January 2005.  The Veteran 
indicated that the lipoma was painful from the date of his 
discharge until it was removed in January 2005.  Two weeks 
after excision, the Veteran's scar was noted to be healing 
well.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for the Veteran's lipoma of the left 
buttock is not warranted.  

In order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must have limited the function of the 
Veteran's left buttock in some way.  There is no indication 
in the Veteran's medical records, however, that the lipoma or 
residual scar affected the function of the Veteran's left 
buttock in any way.  And the Veteran's scar was not indicated 
to be in excess of 12 square inches, in order to warrant a 
higher evaluation under the current Diagnostic Code 7801.  

However, the Board finds that a 10 percent evaluation 
beginning on February 1, 2005, is warranted.  

In order to warrant a higher evaluation under Diagnostic Code 
7805 after February 1, 2005, the scar must have limited the 
function of the left buttock in some way.  The August 2005 VA 
examination, however, specifically noted no limitation of 
motion.  

The scar could also be rated under Diagnostic Codes 7801 to 
7804.  These codes evaluate scars, other than head, face or 
neck, that are deep, or that cause limitation of motion 
(7801), that are superficial and that do not cause limitation 
of motion, if the area covered by the scar is 929 square cm 
or greater (7802), that are superficial and unstable (7803), 
or that are superficial and painful on examination (7804).  

In this case, however, the residual scars were indicated to 
be 2 1/2 by 1/8 inches.  There was no pain or adherence.  The 
texture was normal.  

However, the scars were noted to be stable, flat, and deep, 
in that you could palpate cavitation from the lipoma.  The 
scars were also noted to be without inflammation, edema, or 
keloid formation and were indicated to be non-distorting, 
with no inflexibility or induration.  On this record, the 
service-connected disability picture is shown to more closely 
resemble that of one or two scars that are unstable.  A 10 
percent evaluation beginning on February 1, 2005 is 
warranted.  


B.  Bilateral hearing loss.

The Veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists of audiological 
evaluations dated in March 2004 and August 2005.  These 
examinations reveal maximum pure tone threshold levels, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
      
15-20
20-25
15-20
25-30
35-40
LEFT
      
20-25
30-35
30-35
55
50-55

The Veteran's speech audiometry revealed speech recognition 
ability of 96% for the left ear and between and 96% and 100% 
for the right ear.  

The mechanical application of the rating schedule to the 
examinations of record shows that the Veteran had level I 
hearing in the each ear for the examinations of record.  

Under 38 C.F.R. § 4.85, these evaluations warrant a 
noncompensable rating for the Veteran's bilateral hearing 
loss.  38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of 
the foregoing, entitlement to a higher evaluation for the 
Veteran's disability is not warranted.  


C.	Extraschedular Analysis.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the Veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  

There is no indication that the Veteran's disabilities result 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  

Further, there is no indication from the record that the 
disabilities have required frequent periods of 
hospitalization, and the application of the regular schedular 
standards have not otherwise been rendered impractical.  

In the absence of evidence of these factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected lipoma of the left buttock is denied.  

An increased of 10 percent beginning on February 1, 2005, for 
the service-connected residual scarring due to the excision 
of the lipoma of the left buttock is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

An initial compensable evaluation for the service-connected 
bilateral hearing loss is denied.  


REMAND

After a careful review of the claims file, the Board finds 
that the Veteran's claims of entitlement to higher 
evaluations for his service-connected left knee disabilities, 
low back disability, and GERD, as well as entitlement to 
service connection for hypertension, must be remanded for 
further action.

First, with respect to the Veteran's left knee and low back 
disabilities, the Board notes that the Veteran's most recent 
medical records indicate that the Veteran underwent 
arthroscopy of the left knee in August 2007.  The Veteran was 
also noted to have undergone extensive anterior and post 
lumbar decompression.  

The Veteran was noted to have cortical screw, stabilization 
rods from L2 to S1, and interbody cages between L3-4 and L5-
S1.  In November 2005, after his most recent VA examination, 
the Veteran complained of no forward flexion, and that he had 
a hard time with all movements and pain.  

With respect to the Veteran's GERD, the Veteran complained in 
November 2005, that his condition had worsened and that that 
he suffered regurgitation and persistent epigastric distress, 
with frequent brash, and with arm and shoulder pain.  

In this regard, the Board notes that the most recent VA 
examinations for the Veteran's disabilities are dated in 
August and October 2005.

Because the Veteran has reported worsening symptoms in 
connection with his service-connected disabilities, and 
because the Veteran has had surgery on the left knee since 
his most recent VA examination, the Board concludes that 
these matters must be remanded for the Veteran to undergo 
contemporaneous and thorough VA examinations for his left 
knee, back, and GERD.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Prior to affording additional examinations, the RO should 
contact the Veteran and associate with the Veteran's claims 
file any outstanding medical or other records relevant to the 
Veteran's claims that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  In this regard, the Board notes that the 
Veteran has been recently treated at the Albany VA Medical 
Center.  

Upon remand, the RO should update the Veteran's claims file 
with records of the Veteran's treatment at the Albany VA 
Medical Center dated since October 2008.  In this respect, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claims, but he was not 
provided with notice of the type of evidence necessary to 
establish his claim of entitlement to service connection for 
hypertension.  Nor was the Veteran informed of the criteria 
for a disability rating or effective date in connection with 
his claims.  

Upon remand therefore, the Veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice that informs the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should send the Veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate his claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  In addition, the 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disabilities.  
This should include records of the 
Veteran's treatment at the Albany VA 
Medical Center dated since October 2008.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claims.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination (or 
examinations) in order to determine the 
current severity of the service-connected 
back disability.  The claims folder must 
be made available to the examiner(s) for 
review in conjunction with the 
examination(s), and the examiner(s) 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected left knee disability.  It is 
imperative that the examiner who is 
designated to examine the Veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should note the ranges of 
motion for the left knee, and the 
presence of ankylosis, and should 
indicate whether the Veteran's knee 
condition is productive of recurrent 
subluxation or lateral instability and 
if so, whether this is slight, 
moderate, or severe.  The examiner 
should also note whether the Veteran 
has any dislocated cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint.   The 
examiner should render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his knee (to 
include with use or upon activity) as a 
result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected GERD.  It is imperative that 
the examiner who is designated to 
examine the Veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.   All 
appropriate tests and studies, should 
be conducted, and all clinical findings 
should be reported in detail.  

The examiner should note whether the 
condition is productive of persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substantial arm or shoulder 
pain, productive of considerable 
impairment of health; whether two or more 
of the foregoing symptoms are present but 
with less severity; and/or whether the 
condition is productive of symptoms of 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of health.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  In any determination remains 
adverse, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


